IN THE SUPREME COURT OF THE STATE OF DELAWARE

  STEPHEN HARVEY,                           §
                                            §   No. 675, 2014
        Defendant Below,                    §
        Appellant,                          §
                                            §
        v.                                  §   Court Below: Superior Court
                                            §   of the State of Delaware,
  STATE OF DELAWARE,                        §   in and for New Castle County
                                            §   Cr. ID 1308004249
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: March 6, 2015
                             Decided: March 11, 2015

                                    ORDER

      This 11th day of March 2015, it appears to the Court that the Chief Deputy

Clerk issued a notice to show cause to the appellant on February 12, 2014 by

certified mail and again on February 24, 2015 by first class mail. The notice

directed the appellant to show cause why this appeal should not be dismissed for

his failure to file his opening brief and appendix in this matter. The appellant has

failed to respond to the notice to show cause within the required ten-day period;

therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice